NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RUDOLPH RESENDEZ, JR.,
Plointiff-Appellant, _
V.
UNITED STATES,
Defendomt-Appellee.
2011-5039
Appeal from the United States Court of Federa1
Claims in case no. 10-CV-532, Judge Char1es F. Lett0w.
ON MOTION
ORDER
Rudo1ph Resendez, Jr. having not paid the docketing
fee or filed the appropriate motion and declaration for
leave to proceed in forma pauperis,
IT ls ORDERED THAT:
This appeal is dismissed for failure to prosecute Any
pending motions are denied as m0ot.

RESENDEZ V. US
HAR 1 4 2011
Date
cc: Rudo1ph Resendez, J1‘.
John S. G1'oat, Esq.
s21
2
FoR THE COURT
/S/ J an Horbal_\{
J an Horbaly
Clerk
'U.S. C0UR`l`:E}l!5EApPEALS F(I
THE FEDERAL GIRCUl`I`
HAR_ 14 2011
.IAN HORBAl.Y
OLEH(